Pope, Presiding Judge.
Defendant Quathro Burton was convicted following a jury trial of the offense of burglary. His motion for new trial was denied, and he filed the present appeal to this Court.
1. Defendant’s first enumeration of error, in which he challenges the sufficiency of the evidence to support his conviction, is without merit.
2. Defendant also argues the State failed to show a race neutral reason for striking an African American prospective juror.
“Purkett v. Elem, 514 U. S. 765 (115 SC 1769, 131 LE2d 834) (1995) requires the trial court to establish, on the record, that it has applied a three-part test to a party’s claim of discrimination in the use of peremptory strikes. First, the party challenging a strike has the burden of making a prima facie showing of discrimination. The proponent of the strike must then produce an explanation for the strike which is race-neutral and non-discriminatory on its face, but ‘is not required to enunciate “an explanation that is persuasive, or even plausible.” ’ The burden of proving that the proffered explanation is merely pretext for discrimination then shifts back to the challenging party.” (Citations omitted.) O’Neal v. State, 226 Ga. App. 224-225 (482 SE2d 478) (1997).
In this case the State volunteered its reason for striking the juror; thus whether the defendant established a prima facie case of discrimination is moot. See, e.g., Chunn v. State, 210 Ga. App. 209, 210 (2) (435 SE2d 728) (1993).
The record shows that the reason the State offered for striking the juror was that she was a member of a particular church. No other juror claimed membership in the church. The prosecutor stated on the record: “Ms. Collins says she goes to Hill Chapel Church. Hill Chapel is one of the churches that were organizing protests about the way the police and the DA’s Office were handling the Edward Wright shooting. I don’t want anybody that goes to a church that thinks it’s their business how the police and the DA’s office conduct their busi*430ness to the extent that they’ll organize a protest about it on the jury. That’s a religious organization, but yet, they will protest the way the police are doing their jobs. I don’t want anybody on the jury that is a member of that church.” “I don’t care if it’s a white church, a black church, or a Hispanic church or an Asian church, I don’t want anybody who goes to a church that organizes political protests on my jury.”
After the State proffered its reason, and the trial court accepted it as race-neutral, the defendant, as the opponent of the strike, was required to show that the State’s strikes were racially motivated. The trial court specifically found that the defendant failed to carry this burden. “[Tjhe ultimate burden of persuasion about the racial motivation rests with and never leaves the opponent of the strike.” Holt v. Scott, 226 Ga. App. 812, 816 (487 SE2d 657) (1997).
Defendant argues, however, that the trial court erred in finding race-neutral the State’s reason for striking the prospective juror. “[Cjoncern that a prospective juror is hostile to the State or that a juror wall not seriously consider the State’s evidence are neutral reasons for a strike.” Jones v. State, 226 Ga. App. 428, 430 (1) (487 SE2d 62) (1997). Defendant asserts that the State should have further questioned the juror to ascertain whether she had participated in the demonstrations or what her feelings were about the prosecution. But it was the defendant’s and not the State’s burden to show discriminatory intent, once the State gave its race neutral reason for striking the juror. See Turner v. State, 267 Ga. 149, 153 (476 SE2d 252) (1996). “ A trial court’s determination of a Batson challenge rests largely upon assessment of the attorney’s state of mind and credibility; it therefore lies peculiarly within a trial judge’s province. The trial court’s factual findings must be given great deference and may be disregarded only if clearly erroneous.’ (Citations and punctuation omitted.) Holt v. Scott, 226 Ga. App. 812, 816 (487 SE2d 657) (1997).” Johnson v. State, 231 Ga. App. 114, 117 (497 SE2d 666) (1998). “[Cjonsidering the totality of the circumstances, including the racial composition of the trial jury ... we cannot conclude that the trial court’s Batson ruling was clearly erroneous.” Barnes v. State, 269 Ga. 345, 350-351 (496 SE2d 674) (1998).

Judgment affirmed.


Andrews, C. J., and Blackburn, J., concur. Eldridge, J., concurs specially. McMurray, P. J., Beasley and Ruffin, JJ, dissent.